         Case 1:18-cv-00443-MBH Document 30 Filed 03/10/20 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * * **          *
                                                 *
   IVELISSE NEGRON MOHLER,                       *
                     Plaintiff,                  *
                                                 *      No. 18-443C
   v.                                            *      Filed: March 10, 2020
                                                 *
   UNITED STATES,                                *
                     Defendant.                  *
                                                 *
   * * * * * * * * * * * * * * * * * **          *

                                        ORDER

       The court is in receipt of the parties’ March 10, 2020 joint stipulation of dismissal
with prejudice of the above-captioned case. Pursuant to Rule 41(a)(1)(A) of the Rules of
the United States Court of Federal Claims (2019), this court ORDERS that this case be
DISMISSED with prejudice, with each party to bear its own costs, including any attorneys’
fees.

        IT IS SO ORDERED.

                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge
